MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                 FILED
this Memorandum Decision shall not be                                              Nov 24 2020, 7:43 am
regarded as precedent or cited before any
                                                                                       CLERK
court except for the purpose of establishing                                       Indiana Supreme Court
                                                                                      Court of Appeals
the defense of res judicata, collateral                                                 and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Thomas P. Keller                                        Curtis T. Hill, Jr.
South Bend, Indiana                                     Attorney General of Indiana
                                                        Ian McLean
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Timothy Marcus Mayberry,                                November 24, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-158
        v.                                              Appeal from the St. Joseph
                                                        Superior Court
State of Indiana,                                       The Honorable Jeffrey L. Sanford,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        71D03-1810-MR-6



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-158 | November 24, 2020          Page 1 of 11
                                       Statement of the Case

[1]   Timothy Marcus Mayberry (“Mayberry”) appeals, following a jury trial, his

      conviction of murder1 and an enhancement for the use of a firearm in the

      commission of a felony.2 Mayberry argues that the trial court abused its

      discretion in admitting evidence. Concluding that the trial court did not abuse

      its discretion, we affirm the trial court’s judgment.


[2]   We affirm.


                                                     Issue

                 Whether the trial court abused its discretion in admitting evidence.


                                                    Facts

[3]   The facts most favorable to the verdict reveal that on September 20, 2018,

      Avery Brown (“Brown”) and several friends were at the Bleachers Bar in

      Mishawaka celebrating a birthday. Mayberry and a friend were also at the bar

      socializing, eating, and playing pool.


[4]   Shortly after midnight, Brown entered the men’s bathroom, which was a small

      one-toilet, one-sink bathroom. Soon thereafter, Mayberry entered the




      1
          IND. CODE § 35-42-1-1.
      2
          I.C. § 35-50-2-11.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-158 | November 24, 2020   Page 2 of 11
      bathroom. Brown and Mayberry had never met and had not interacted with

      each other until this point. After several seconds, customers at the bar heard

      three gunshots. The bathroom door opened, and Mayberry exited and moved

      quickly towards the bar’s exit. Brown, who was crawling on the bathroom

      floor, collapsed and said, “[h]e shot me. Help me. He shot me.” (Tr. Vol. 2 at

      113). As Mayberry attempted to leave the bar, he was tackled by other bar

      customers. However, Mayberry broke free and left the bar.


[5]   Several customers rushed to assist Brown, including an off-duty paramedic who

      observed three gunshot wounds. The off-duty paramedic also observed that

      Brown had money “halfway out of his pocket.” (Tr. Vol. 2 at 145). Several of

      those who assisted Brown later testified at trial that Brown did not have a

      weapon of any kind and that no one had removed anything from the scene.

      Brown later died from his gunshot wounds.


[6]   The South Bend Police Department’s Crime Lab responded to the bar and

      found several items of physical evidence, including Mayberry’s sandal, two

      cartridge casings, and one bullet projectile. Law enforcement also observed

      bullet damage on the tile on the bathroom floor. The firearm involved in the

      shooting was never recovered.


[7]   Forensic pathologist Dr. Darin Wolfe (“Dr. Wolfe”) performed Brown’s

      autopsy on September 22, 2018. Dr. Wolfe found that Brown had been shot

      three times. Specifically, one bullet entered the front of Brown’s chest,

      perforated his right lung, and stopped before exiting his back. A second bullet


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-158 | November 24, 2020   Page 3 of 11
       entered the right side of Brown’s lower abdomen, passed through the small

       intestine, and stopped in his pelvis. A third bullet entered Brown’s back,

       penetrated his right lung, and exited the right side of his chest. Dr. Wolfe

       concluded that the cause of Brown’s death was multiple gunshot wounds.


[8]    On October 3, 2018, the State charged Mayberry with murder and an

       enhancement for the use of a firearm in the commission of a felony. A warrant

       was issued for Mayberry’s arrest, but he was not taken into custody until

       January 2019, when he was arrested by U.S. Marshals in South Carolina.


[9]    At Brown’s final pre-trial hearing in November 2019, his jury trial was

       confirmed for December 9, 2019, and the parties were ordered to submit

       proposed voir dire questions to the trial court one week before the trial date.

       After reviewing Mayberry’s questions, the State believed that Mayberry was

       going to pursue a claim of self-defense.


[10]   Mayberry’s four-day jury trial began on December 9, 2019. The State presented

       the evidence set forth above through the testimony of two Bleachers Bar

       employees, nine of the bar’s customers, several law enforcement officers and

       homicide investigators, Dr. Wolfe, and South Bend Police officer and firearm

       and toolmark examiner Ray Wolfenbarger (“Officer Wolfenbarger”).


[11]   On the second day of trial, the State filed a supplemental notice of discovery,

       and the trial continued with testimony from Dr. Wolfe about his observations

       of Brown’s wounds during the autopsy. Dr. Wolfe testified that he did not

       observe any “soot or stippling” around any of Brown’s wounds. (Tr. Vol. 3 at

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-158 | November 24, 2020   Page 4 of 11
       79). He explained that this was significant because if there had been soot, then

       that would mean that the gun was “quite close.” (Tr. Vol. 3 at 80). Dr. Wolfe

       further explained that if there had been stippling, then that would mean that the

       gun was “reasonably close.” (Tr. Vol. 3 at 80). Because “there [was] no soot

       and there [was] no stippling,” he could not determine how far the bullets had

       traveled. (Tr. Vol. 3 at 80). According to Dr. Wolfe, one explanation for the

       lack of soot and stippling was because the bullets had passed through thick

       clothing that had acted like a filter.


[12]   Later that day, the State presented testimony from Officer Wolfenbarger, who

       testified that he had examined the fired casings and bullets recovered from the

       investigation and autopsy. Officer Wolfenbarger first explained that he believed

       that the bullets had been fired from the same handgun and that the model used

       was a semiautomatic Springfield XD .45 caliber handgun. The State then asked

       Officer Wolfenbarger if he had examined the jacket that Brown had been

       wearing when he was shot for gunshot residue, and Officer Wolfenbarger stated

       that he had. Mayberry’s counsel objected and argued that there was a lack of

       foundation. He further explained that he had just learned of Officer

       Wolfenbarger’s testimony the previous night. The trial court agreed that the

       State had failed to lay an adequate foundation and sustained the objection.


[13]   The State then asked Officer Wolfenbarger about his gunshot residue and

       proximity examination training and testing methods, which included one test

       for the presence of nitrates and another for lead residue. Officer Wolfenbarger

       stated that he had observed three holes in Brown’s jacket: an entrance puncture

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-158 | November 24, 2020   Page 5 of 11
       on the back; an entrance puncture near the lower right jacket pocket; and an

       exit puncture on the right side above the pocket. Officer Wolfenbarger further

       testified that the test results had revealed lead residue patterns but had not

       revealed nitrates residue patterns. Officer Wolfenbarger explained that he had

       then used a Springfield XD .45 handgun and ammunition consistent with the

       evidence he had previously examined and had performed tests on cotton twill

       by “placing the muzzle from contact all the way back to 36 to 38 inches to

       determine the same pattern as what [was] on” Brown’s jacket. (Tr. Vol. 3 at

       117).


[14]   Before Officer Wolfenbarger could testify about the results of his residue and

       proximity tests, Mayberry’s counsel objected and explained that the request for

       testing had been submitted by the State on December 6, three days before the

       start of trial. He further explained that the results had not been provided to him

       until that morning, December 10. The trial court then asked defense counsel

       how Officer Wolfenbarger’s testimony prejudiced his defense, which it

       understood to be self-defense. Mayberry’s counsel explained that, given the

       timing of when he had received the officer’s test results, he would not be able to

       meaningfully cross-examine Officer Wolfenbarger. The trial court again asked

       how the officer’s testimony prejudiced his defense and asked if he would like to

       postpone cross-examination until the following day. Mayberry’s counsel

       refused, arguing that “he should have [had] an opportunity to have this in

       advance of trial, not be sprung on me in the middle of the trial in terms of

       fairness.” (Tr. Vol. 3 at 119). The State interjected and stated that the testing


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-158 | November 24, 2020   Page 6 of 11
       had been performed in response to Mayberry’s voir dire questions that had

       indicated that he was going to pursue a claim of self-defense. The State

       explained that it had asked Officer Wolfenbarger to re-examine Brown’s jacket

       in an effort to “see if it would help support, contradict any of that kind of

       information with regard to the self-defense issue.” (Tr. Vol. 3 at 119).

       Thereafter, the trial court again offered Mayberry’s counsel the opportunity to

       prepare overnight and then cross-examine Officer Wolfenbarger the following

       day. In the alternative, the trial court stated that if defense counsel did not want

       to pursue that opportunity, then he could cross-examine the officer after the

       State had finished its direct examination. Mayberry’s counsel chose the latter

       option, and the trial court overruled his objection.


[15]   Officer Wolfenbarger testified that although the cotton twill was not the same

       fabric as Brown’s jacket, his test and the results were not affected. Officer

       Wolfenbarger then testified that he had fired the Springfield handgun into the

       cotton twill and examined the cloth for “vaporous lead and lead particulates.”

       (Tr. Vol. 3 at 122). Officer Wolfenbarger then compared his results with

       Brown’s jacket and found that the hole in the back of jacket had “very

       minimal” lead or lead particulates. (Tr. Vol. 3 at 122). As a result, Officer

       Wolfenbarger concluded that the bullet that had created the hole in the back of

       Brown’s jacket had been fired by a gun from a distance “further than 36

       inches.” (Tr. Vol. 3 at 123). Because the other two holes tested yielded

       “vaporous lead and also particulates throughout[,]” Officer Wolfenbarger

       concluded that the bullets had been fired by a gun from within twelve inches.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-158 | November 24, 2020   Page 7 of 11
       (Tr. Vol. 3 at 123). On cross-examination, Officer Wolfenbarger testified that

       his results were not inconsistent with a handgun being discharged in a small

       space and that the results did not disclose who had discharged the gun.


[16]   Following the State’s presentation of evidence, the defense presented testimony

       from a Mishawaka police officer and Mayberry. Mayberry testified that after he

       entered the bathroom, he had been verbally and physically accosted by Brown,

       who was washing his hands. Mayberry stated that Brown had pulled a gun on

       him, and to defend himself, he had begun to wrestle with Brown. Mayberry

       explained that he had grabbed Brown’s wrists and had struggled to disarm

       Brown. Mayberry then stated that during this struggle, the gun had discharged

       and had struck Brown several times. On cross-examination, Mayberry

       explained that he “didn’t possess [a gun] nor did [he] aim it.” (Tr. Vol. 4 at

       130). He further explained that he did not pull the trigger and that the gun was

       in Brown’s hand for all three shots.


[17]   The jury convicted Mayberry of murder and the firearm enhancement.

       Thereafter, the trial court sentenced Mayberry to sixty-five (65) years for

       murder. The trial court then enhanced Mayberry’s sixty-five (65) year sentence

       by ten (10) years for the firearm enhancement. Mayberry now appeals.


                                                   Decision

[18]   Mayberry argues that the trial court abused its discretion when it admitted into

       evidence testimony about test results which had been performed shortly before

       trial. As a preliminary matter, Mayberry has waived appellate review of his
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-158 | November 24, 2020   Page 8 of 11
       argument because he makes no cogent argument and provides no caselaw to

       support his argument regarding the admission of evidence. See State v.

       Holtsclaw, 977 N.E.2d 348, 350 (Ind. 2012) (holding that the defendant had

       waived his argument by failing to appropriately develop or support it); Smith v.

       State, 822 N.E.2d 193, 202-03 (Ind. Ct. App. 2005) (“Generally, a party waives

       any issue raised on appeal where the party fails to develop a cogent argument or

       provide adequate citation to authority and portions of the record.”), trans.

       denied. See also Ind. Appellate Rule 46(A)(8)(a) (requiring appellate arguments

       to be supported by cogent reasoning and citation to the authorities).


[19]   Waiver notwithstanding, Mayberry has not met his burden of showing that the

       trial court abused its discretion. “‘A trial court has broad discretion in ruling on

       the admissibility of evidence and we will disturb the court’s rulings only where

       the petitioner has shown an abuse of that discretion.’” Bowman v. State, 51

       N.E.3d 1174, 1180 (Ind. 2016) (quoting Isom v. State, 31 N.E.3d 469, 482 (Ind.

       2015)). An abuse of discretion occurs only “‘if a ruling is clearly against the

       logic and effect of the facts and circumstances and the error affects a party’s

       substantial rights.’” Bowman, 51 N.E.3d at 1180 (quoting Carpenter v. State, 18

       N.E.3d 998, 1001 (Ind. 2014)).


[20]   Further, “[w]here the [S]tate seeks to introduce discoverable evidence at the

       time that that evidence is revealed to the defendant, defendant may seek either a

       continuance or exclusion of that evidence.” Cook v. State, 675 N.E.2d 687, 690

       (Ind. 1996). A continuance is usually the appropriate remedy. Id. However,

       the exclusion of evidence is proper where the State engaged in deliberate

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-158 | November 24, 2020   Page 9 of 11
       conduct or bad faith or where introduction of the evidence would result in

       substantial prejudice to the defendant’s rights. Id.


[21]   Here, Mayberry has not established deliberate conduct or bad faith on the

       State’s part. There is no evidence in the record, nor does Mayberry argue, that

       the State deliberately or intentionally avoided telling Mayberry about Officer

       Wolfenbarger or his testimony. Indeed, Officer Wolfenbarger was listed on the

       State’s potential list of witnesses in October 2019 and again in December 2019.

       Furthermore, at trial, the State explained that it had requested that Officer

       Wolfenbarger perform the tests in response to Mayberry’s voir dire questions

       that indicated that Mayberry was going to pursue a claim of self-defense. Upon

       learning of the officer’s examination results, the State promptly provided the

       results to defense counsel by telephone and then provided the copies of the

       results the following morning. Under these circumstances, we conclude that

       Mayberry has failed to provide evidence of deliberate conduct or bad faith on

       the part of the State. See Cain v. State, 955 N.E.2d 714, 719 (Ind. 2011)

       (explaining that there is no error if the prosecuting attorney provides the defense

       with requested evidence as soon as the prosecuting attorney is in possession

       thereof).


[22]   Mayberry has also not shown substantial prejudice to his rights. Here,

       Mayberry argues that the timing of receipt of the officer’s findings prevented

       him from “provid[ing] any scientific basis to contradict the . . . information

       regarding the distance of the gun in the middle of the trial.” (Mayberry’s Br.

       13). Although Mayberry objected to Officer Wolfenbarger’s testimony, he did

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-158 | November 24, 2020   Page 10 of 11
       not request a continuance, which is the appropriate remedy in such a situation.

       See Cook, 675 N.E.2d at 690; see also Warren v. State, 725 N.E.2d 828, 832 (Ind.

       2000) (explaining that as a general proposition, the proper remedy for a

       discovery violation is a continuance). In fact, the trial court effectively offered

       Mayberry this relief by proposing to delay Officer Wolfenbarger’s cross-

       examination until the following day. However, Mayberry’s counsel did not

       take advantage of this opportunity and chose to proceed with cross-examination

       following the State’s direct examination. Mayberry does not explain how his

       refusal to delay Officer Wolfenbarger’s cross-examination resulted in prejudice

       to his rights.


[23]   Because Mayberry has not shown any deliberate conduct of bad faith by the

       State or substantial prejudice to his rights, his argument fails. Accordingly, the

       trial court was well within its discretion in allowing Officer Wolfenbarger’s

       testimony.


[24]   Affirmed.


       Kirsch, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-158 | November 24, 2020   Page 11 of 11